DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims Status 
Claims 1-16 are pending. Claim 1 is amended.  Claim 16 is added. Claims 8-15 were withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention.
Response to Amendments/Arguments 
Applicant's amendments and arguments filed 1/27/2022 with respect to the rejection of present claims 1-4 and 6 under 35 U.S.C. 103 as being unpatentable over WO2016/130158 to Zhou have been fully considered and are persuasive. Therefore, the previous rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made based on Zhou, based on a different interpretation of Zhou as explained in detailed below. 
 Any rejections and/or objections, made in the previous Office Action, and not repeated in the present Office Action, are hereby withdrawn.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over WO2016/130158 to Zhou et al. (“Zhou”, cited by applicant).
Regarding claim 1, Zhou teaches a coating composition (para [0006]) comprising: 
- inorganic pigment (para [0018] [0029] [0030], [0031], the nano-sized inorganic pigment particles and the larger particle size inorganic spacers of Zhou together are considered as equivalent to the instantly claimed inorganic pigment, i.e., the inorganic spacers of Zhou that are of larger particle size of inorganic particles, and suitable examples include calcium carbonate, which is the same material as the inorganic pigment of the instant application, see instant specification, paragraph [0013], examples of inorganic pigments include calcium carbonate; Zhou teaches the inorganic spacers is part/included of the inorganic pigment particle system, see para [0029]) is in amount of about 10 to 95 wt% (para [0018] [0072]), which range overlaps with the instantly claimed range of from 60 wt % to 90 wt % by dry weight. 
It is noted that Zhou teaches that the nano-sized inorganic pigment particles having average particle size in the range 1 to 500 nm (para [0015], i.e., 0.001 to 0.5 µm), and Zhou teaches that the inorganic spacers are particles of larger particle size and having average particle size in the range of 0.1 µm to 25 µm (para [0030], [0031]); and Zhou teaches the ratio by weight of inorganic spacer compared with nano-sized inorganic pigment particles ranges from 1:300 to 1:1500 (para [0029] [0030], Zhou teaches the larger particle size inorganic spacers are added to improve the stability of the dispersion of the nano-sized pigment particles). In such coating composition of Zhou, the median particle size of the inorganic pigment (which includes the nano-sized inorganic pigment particles and the larger particle size inorganic spacers of Zhou together, the weight ratio of 1:300 to 1:1500, para [0018] [0029] [0030], [0031]) would have a workable median particle size that falls within the broad range as the instantly claimed i.e., from 0.7 µm to 2 µm. It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). MPEP 2144.05. 
Zhou teaches its coating composition (para [0006]) further comprising: 
- a non-ionic surfactant (para [0072], Zhou teaches the inclusion of suitable additives including surfactant); The selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination.  See MPEP 2144.05.
- latex particles in an amount of about 4 to 10 wt% (para [0037] [0046]), which range overlaps with the instantly claimed range of about 4 wt % to less than 10 wt % by dry weight; wherein the latex particles comprise a styrene-butadiene copolymer (para [0037] [0046]); 
- a polyvinyl alcohol (para [0046]) having a weight average molecular weight of 5,000 Mw to 500,000 Mw (para [0047]), which range overlaps with the instantly claimed range of 150,000 Mw to 400,000 Mw; and
- a cationic fixing agent (para [0038]-[0043], the ink absorber of Zhou which suitable materials include water-soluble metallic salts, which is the same material as the cationic fixing agent of the instant application, see instant specification, para [0031]), considered as meeting the claimed limitations. 
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  MPEP 2144.05. 
Regarding claim 2, Zhou teaches in its coating composition, wherein 
 - the inorganic pigment is present in amount of about 10 to 95 wt% (para [0018] [0072], nano-sized inorganic pigment particles), which range overlaps with the instantly claimed range of from 70 wt % to 90 wt % by dry weight; and  
- the polyvinyl alcohol is present in an amount from about 2 parts to 25 parts by dry weight per 100 parts by weight (para [0044]), which range overlaps with the instantly claimed range of 1 wt % to 4 wt % by dry weight. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  MPEP 2144.05. 
Zhou further teaches, in its coating composition, the cationic fixing agent is present in an amount of about 5 parts by dry weight per 100 parts by weight (para [0038]), which range is considered to be close enough to the instantly claimed range of 6 wt % to 15 wt % by dry weight. A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. See MPEP 2144.05.  Applicants can rebut a prima facie case of obviousness based on overlapping ranges by showing the criticality of the claimed range.
Regarding claim 3, Zhou teaches the polyvinyl alcohol is present in an amount from about 2 parts to 25 parts by dry weight per 100 parts by weight (para [0044]), which range overlaps with the instantly claimed range of 1 wt % to 2 wt % by dry weight. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  MPEP 2144.05.
Regarding claim 4, Zhou teaches the inclusion of various suitable polyvinyl alcohols, including cationic polyvinyl alcohols, aceto-acetylated polyvinyl alcohols, copolymers of polyvinyl alcohols, silyl-modified polyvinyl alcohol, and the combination thereof (para [0046]), which is considered as meeting the claimed limitations (i.e., a blend/combination of two polyvinyl alcohols is considered as including a first polyvinyl alcohol and a second polyvinyl alcohol). Zhou teaches the suitable polyvinyl alcohols are those having a weight average molecular weight of 5,000 Mw to 500,000 Mw (para [0046] [0047]), which range overlaps with the instantly claimed range of 20,000 Mw to 130,000 Mw. The selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination.  See MPEP 2144.05. 
Zhou teaches the inclusion of polyvinyl alcohols in an amount from about 2 parts to 25 parts by dry weight per 100 parts by weight (para [0044]), which range overlaps with the instantly claimed range of 0.5 wt % to 2 wt % by dry weight. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  MPEP 2144.05.
Regarding claim 6, Zhou does not teach or require its coating composition must include a wax, and thus, is considered as meeting the claimed limitations.  
Regarding claim 16, Zhou does not teach or require its coating composition must include a crosslinker, is considered as meeting the claimed limitations.  
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Zhou as applied to claim 1 above, further in view of Zhou et al. (US 2012/0123027; “Zhou ‘027”). 
The limitations of claim 1 are taught by Zhou as discussed above.
Regarding claim 5, Zhou teaches a coating composition include binder of suitable polymeric latex including styrene-butadiene copolymer (para [0037], [0046]), but Zhou does not specifically teach using carboxylated styrene-butadiene copolymer, as instantly claimed. 
Zhou ‘027 teaches a coating composition with the inclusion suitable binder of polymeric latex (para [0003]-[0004]), and Zhou ‘027 teaches styrene-butadiene copolymer, and carboxylated styrene-butadiene copolymer are among those known suitable polymeric latex binder that does not cause precipitation (para [0004]). 
It would have been obvious to one of ordinary skill in the art to modify the coating composition of Zhou, to select suitable polymeric latex such as carboxylated styrene-butadiene copolymer as taught by Zhou ‘027, which would have predictably arrived at a satisfactory coating composition that is the same as instantly claimed. One of ordinary skill would have understood how to modify and choose suitable additives for intended use. The selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination.  See MPEP 2144.05. 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Zhou as applied to claim 1 above, further in view of Wehner et al. (US 2007/0241306; “Wehner”). 
The limitations of claim 1 are taught by Zhou as discussed above.
Regarding claim 7, Zhou teaches the inclusion of surfactant, butt Zhou does not specifically teach using surfactant of a fatty alcohol polyglycol ether, as instantly claimed. 
Wehner teaches it is known in the art that surfactants include those nonionic surfactants and anionic surfactants (para [0369]) and that fatty alcohol polyglycol ether is among those known nonionic surfactants (para [0369]). 
It would have been obvious to one of ordinary skill in the art to modify the coating composition of Zhou, to select suitable surfactant such as fatty alcohol polyglycol ether as taught by Wehner, which would have predictably arrived at a satisfactory coating composition that is the same as instantly claimed. One of ordinary skill would have understood how to modify and choose suitable additives for intended use.  The selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination.  See MPEP 2144.05. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAN LAN whose telephone number is (571)270-3687. The examiner can normally be reached Monday - Friday 7AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 5712728935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YAN LAN/Primary Examiner, Art Unit 1782